Appellant complains of our disposition of his bill of exceptions No. 6 taken to the introduction by the State of testimony to the effect that when the sheriff went to appellant's place shortly after the commission of the alleged offense, he found A Mr. and Mrs. Hughes in the house drunk. The principal State witness, by whom the fact was sought to be established that appellant possessed the intoxicating liquor for purposes of sale, was one Massey, and we note that in his cross-examination it was drawn out of the witness Massey by appellant's attorney that at the time this witness was in appellant's place and bought the alleged intoxicating liquor. Mr. and Mrs. Hughes were there drinking. The truthfulness of Massey's testimony being disputed, and the fact of appellant's possession on said premises of any intoxicating liquor being also disputed, we are of opinion that the State was within its rights in showing that two of the parties seen at appellant's house drinking, by witness Massey, — were found there intoxicated a little later by another witness.
Fault is also found with our disposition of bill of exceptions No. 7. The complaint therein set forth is that appellant's wife having denied that she had a conversation with a named witness, said witness when put upon the stand by the State in its rebuttal was permitted to testify that in fact appellant's wife did have a conversation with *Page 480 
him. Manifestly it would be impossible to decide whether this testimony was hurtful, or whether it was admissible, unless we had before us the subject matter of the conversation. If it was germane and permissible it would be perfectly proper for the State to ask appellant's wife if she had such conversation. The bill of exceptions failing to set out any of said conversation, shows no error.
The issue before the jury being whether or not appellant possessed intoxicating liquor for the purpose of sale, we perceive no error in permitting the introduction of a conversation had with appellant about the time of the commission of the alleged offense, in which he declared his intention to go to a neighboring town and bring back several gallons of whiskey; also of the fact that when returned from said town he explained to witness his failure to get said whiskey. This matter is complained of in bill of exceptions No. 12. We perceive nothing in bills Nos. 11, 14 and 16 which would be incompetent under the facts and issues before the court on trial of this case, and believe said bills of exception were properly disposed of in the original opinion.
The motion for rehearing will be overruled.
Overruled.